DETAILED ACTION
The following is an Allowance in response to application number 15/401,263 filed 3/11/2021. Claims 1, 2, 5-30 and 32-48 are pending and are allowed. 


Reasons for Allowance
Claims 1, 2, 5-30 and 32-48 were pending. Claims 1, 2, 5-30 and 32-48 are now allowed. Examiner conducted a thorough search of the body of available prior art (see attached documents regards PTO-892 Notice of Reference Cited and PE2E search History). Notably, Examiner discovered patent literature documents that most closely taught aspects of the invention, but no single disclosure taught “every element required by the claims under its broadest reasonable interpretation” [MPEP 2131] to make a 35 USC 102 rejection of claims 1, 2, 5-30 and 32-48. Further, Examiner considered the individual elements of the recited claims taught across the prior art, but did not find it obvious to combine such disclosures [MPEP 2142] to make a 35 USC 103 rejection.
Summarily, Examiner found it novel and non-obvious to limit the independently claimed method, systems, and non-transitory computer-readable medium for an automation platform for developing and managing a workflow to include “a server comprising a first memory and a first processor, wherein the first memory includes a development database and an operational database, and wherein the first processor is configured for executing computer-executable components stored in the first memory comprising: a development interface component configured to allow for the creation of the workflow using the development interface component and storage of the workflow in the development database, wherein the workflow includes computer-executable instructions configured for automating at least one front end user-implemented process in a target application; a control interface component configured for selecting the workflow stored in the development database and storing a copy of the workflow in the operational database; and b) a virtual computing device comprising a second memory and a second processor, wherein the second processor is configured for executing at{8404812: }Page 2 of 38PATENT U.S. App. No. 15/401,263 (SU073.103766)Response to Office Action dated September 16, 2020least one computer-executable component stored in the second memory comprising: a runner component configured for receiving instructions from the control interface component to store a copy of the workflow stored in the operational database in the second memory, wherein the runner component downloads the workflow stored in the operational database in the second memory, wherein the runner component is configured for instructing the second processor to execute the workflow that is stored in the second memory in association with the target application to automatically perform the at least one front end user-implemented process on a graphical user interface of the virtual computing device, and wherein the target application is stored in the second memory of the virtual computing device.” The closest prior art found to be relevant is the cited Pearl reference. Pearl discloses a platform for managing workflows in a cloud-based environment. The managing of the workflows in pearl is done by administrative users using an administrative interface, allowing for workflow rules creation and storage in a rules database. The teachings of Pearl fail to disclose a server component comprising a development interface for the creation of a workflow automating a front end user-implemented process in a target application using the development interface component and storage of the workflow in the development database. The next closest prior art reference found, Sharma, teaches a method and system for process automation in computing for tasks that involve transactional activities. However, Sharma fails to cure the deficiencies of Pearl. Additionally, both Pearl and Sharma fail to disclose a runner component downloading the workflow stored in the operational database in a second memory and executing the workflow that is stored in the second memory in association with the target application to automatically perform the front end user-implemented process on a graphical user interface of a virtual computing device wherein the target application is stored in the second memory of the virtual computing device. Pearl discloses a server and a first memory for an administrative interface to manage workflows. However, Pearl fails to disclose the virtual computing device comprising a second memory and downloading the workflow stored in the operational database in a second memory and executing the workflow that is stored in the second memory in association with the target application to automatically perform the front end user-implemented process on a graphical user interface of a virtual computing device wherein the target application is stored in the second memory of the virtual computing device. Sharma fails to remedy the deficiencies of Pearl along 
The claims are statutory under the 2019 Patent Subject Matter Eligibility Guidance. Step 1: The claims are directed towards a process, machines, and article of manufacture for developing, deploying, managing and monitoring automated workflows within a target computer application. Step 2A Prong One: The claims do not recite mathematical concepts, mental processes, or certain methods of organizing human activity. The claims are therefore patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclose, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

Pearl et al, US Publication No. 2017/0048285 A1, systems for managing content in a cloud-based service platform. A server in a cloud-based environment is interfaced with storage devices that hold one or more stored objects accessible by two or more users. The stored objects comprise folders and files as well as other objects such as workflow objects that are associated with the folders or the files. The workflow objects comprise workflow metadata that describes a workflow as a set of workflow tasks to be carried out in a progression. Processing of a workflow task and/or carrying out a portion of the progression includes 
Sharma et al, US Publication No. 2017/0052824 A1, a method and system for process automation in computing by implementing a Robotic Process Automation software arm component used for automation of tasks that involves transactional activities like reading from a document, application, writing into a system or application and so on. The process automation allows workflow generation for automation of business user activities on numerous operating systems and works with multiple platforms, environments and applications. Further, a process automation system also supports handling of runtime environment exceptions and audit log. A separate interface is not required by user for (easy) maintenance, as the interface supports admin configuration and run mode access. Internal/embedded documentation of process and unit level control on automation is supported while also supporting automating keyboard activities, mouse operations, wait/smart wait time feature, visual interaction and so on.
Twist et al, US Publication No. 2017/0147190 A1
Plavnik et al, US Publication No. 2008/0262875 A1, systems and methods for distributed information systems and architectures. Certain embodiments provide a distributed healthcare information system. The distributed information system includes a back-end subsystem providing content including services, applications, and workflows for healthcare execution. The content is configured for generally application to a plurality of domains. The system also includes a platform subsystem providing domain specific extensions to customize the content of the back-end subsystem for particular domains. The platform subsystem is in communication with the back-end subsystem to access the content. The system further includes a front-end subsystem providing a graphical user interface for a user to access functionality and information based on the content as customized by the domain specific extensions. The front-end subsystem is in communication with the platform subsystem to access the content.
Brown et al, JMS: An Open Source Workflow Management System and Web-Based Cluster Front-End for High Performance Computing, 2015, JMS provides users with a user-friendly web interface for creating complex workflows with multiple stages. It integrates this workflow functionality with the resource manager, a tool that is used to control and manage batch jobs on HPC clusters. As such, JMS combines workflow management functionality with cluster administration functionality. In addition, JMS provides developer tools including a code editor and the ability to version tools and scripts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED N EL-BATHY/Examiner, Art Unit 3624